FILED
                            NOT FOR PUBLICATION                              JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARQUIS JUAN JOHNSON,                            No. 08-55516

               Petitioner - Appellant,           D.C. No. 8:05-cv-00331-ABC

  v.
                                                 MEMORANDUM *
STUART J. RYAN,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       California state prisoner Marquis Juan Johnson appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Johnson contends that there is insufficient evidence to support the jury’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
verdicts convicting him of robbery and false imprisonment. The California court’s

conclusion that there was sufficient evidence to allow a reasonable trier of fact to

find Johnson guilty beyond a reasonable doubt was not contrary to, or an

unreasonable application of, clearly established Supreme Court law, and was not

an unreasonable determination of the facts in light of the evidence. See 28 U.S.C.

§ 2254(d); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      Johnson also contends that he was denied due process when the jury was

provided with an instruction which permitted reliance on an uncharged conspiracy

as a basis for the robbery and false imprisonment charges. However, the record

supports that Johnson had adequate notice of the uncharged conspiracy theory to

defend against it. Therefore, the California court’s conclusion that Johnson’s due

process rights were not violated was not contrary to, or an unreasonable application

of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d); see also Cole

v. Arkansas, 333 U.S. 196, 201 (1948); Stephens v. Borg, 59 F.3d 932, 935-36 (9th

Cir. 1995).

      We grant Johnson’s motion for judicial notice.

      AFFIRMED.




                                           2                                    08-55516